Name: Commission Regulation (EC) No 968/2001 of 17 May 2001 fixing the maximum export refund on common wheat in connection with the invitation to tender issued in Regulation (EC) No 2014/2000
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32001R0968Commission Regulation (EC) No 968/2001 of 17 May 2001 fixing the maximum export refund on common wheat in connection with the invitation to tender issued in Regulation (EC) No 2014/2000 Official Journal L 136 , 18/05/2001 P. 0012 - 0012Commission Regulation (EC) No 968/2001of 17 May 2001fixing the maximum export refund on common wheat in connection with the invitation to tender issued in Regulation (EC) No 2014/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 602/2001(4), and in particular Article 7 thereof,Whereas:(1) An invitation to tender for the refund for the export of common wheat to certain ACP States was opened pursuant to Commission Regulation (EC) No 2014/2000(5).(2) Article 7 of Regulation (EC) No 1501/95 provides that the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to fix a maximum export refund taking account of the criteria referred to in Article 1 of Regulation (EC) No 1501/95. In that case a contract is awarded to any tenderer whose bid is equal to or lower than the maximum refund.(3) The application of the abovementioned criteria to the current market situation for the cereal in question results in the maximum export refund being fixed at the amount specified in Article 1.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For tenders notified from 11 to 17 May 2001, pursuant to the invitation to tender issued in Regulation (EC) No 2014/2000, the maximum refund on exportation of common wheat shall be EUR 3,00/t.Article 2This Regulation shall enter into force on 18 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 89, 29.3.2001, p. 16.(5) OJ L 241, 26.9.2000, p. 23.